     Case 5:18-cv-01442-DEW-MLH Document 1 Filed 11/05/18 Page 1 of 5 PageID #: 1



                                UNITED STATES DISTRICT COURT
 1                              WESTERN DISTRICT OF LOUISIANA
                                    SHREVEPORT DIVISION
 2

 3
     ROBERT BOLDEN, SR.,                           )   Case No.
 4                                                 )
                   Plaintiff,                      )   PLAINTIFF’S COMPLAINT FOR
 5                                                 )   DAMAGES
          v.                                       )   (Unlawful Debt Collection Practices)
 6   CHASE BANK USA, N.A.,                         )
                                                   )
                   Defendant.                      )
 7
                                                   )
 8                                                 )

 9
                                             COMPLAINT
10
           ROBERT BOLDEN, SR. (“Plaintiff”), by his attorneys, alleges the following against
11
     CHASE BANK USA, N.A. (“Defendant”):
12
        1. Plaintiff brings this action on behalf of himself individually seeking damages and any
13

14
           other available legal or equitable remedies resulting from the illegal actions of Defendant,

15         in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

16         telephone in violation of the Telephone Consumer Protection Act (hereinafter “TCPA”),

17         47 U.S.C. § 227 et seq.
18                                   JURISDICTION AND VENUE
19
        2. Defendant conducts business in the state of Louisiana, and therefore, personal jurisdiction
20
           is established.
21
        3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
22
           Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012), holding that federal and
23
           state courts have concurrent jurisdiction over private suits arising under the TCPA.
24

25




                                                   -1-

                                        PLAINTIFF’S COMPLAINT
     Case 5:18-cv-01442-DEW-MLH Document 1 Filed 11/05/18 Page 2 of 5 PageID #: 2



        4. Venue is proper in the United States District Court for the Western District of Louisiana
 1
           pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a
 2

 3         substantial part of the events or omissions giving rise to the herein claims occurred, or a

 4         substantial part of property that is the subject of the action is situated within this District.

 5                                               PARTIES

 6      5. Plaintiff is a natural person residing in the county of Caddo Parish in the city of Shreveport,
 7         Louisiana and is otherwise sui juris.
 8
        6. Defendant is a nationally chartered bank doing business in Washington, with its principal
 9
           place of business located in Wilmington, Delaware.
10
        7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
11
           officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
12
           subrogees, representatives and insurers.
13
                                      FACTUAL ALLEGATIONS
14

15
        8. Defendant is a “person” as defined by 47 U.S.C. § 153 (39).

16      9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

17         debts owed by Plaintiff.

18      10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (318)

19         393-58XX.
20
        11. Defendant places collection calls to Plaintiff from phone numbers including, but not
21
           limited to, (210) 520-0146, (847) 426-9203, and (407) 732-2416.
22
        12. Per its prior business practices, Defendant’s calls were placed with an automated telephone
23
           dialing system (“auto-dialer”).
24

25




                                                     -2-

                                          PLAINTIFF’S COMPLAINT
     Case 5:18-cv-01442-DEW-MLH Document 1 Filed 11/05/18 Page 3 of 5 PageID #: 3



        13. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C. § 227(a)
 1
           (1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly
 2

 3         owed by Plaintiff, ROBERT BOLDEN, SR.

 4      14. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47

 5         U.S.C. § 227(b)(1)(A).

 6      15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
 7         service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
 8
           227(b)(1).
 9
        16. Defendant never received Plaintiff’ “prior express consent” to receive calls using an
10
           automatic telephone dialing system or an artificial or prerecorded voice on his cellular
11
           telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
12
        17. On or about June 6, 2018, at or around 2:00 p.m. Pacific Standard Time, Plaintiff spoke
13
           with Defendant’s male representative and requested that Defendant cease calling
14

15
           Plaintiff’s cellular phone.

16      18. During the conversation, Plaintiff gave Defendant his name, social security number,

17         mother’s maiden name, and date of birth to assist Defendant in accessing his account

18         before asking Defendant to stop calling his cell phone.

19      19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone
20
           and/or to receive Defendant’s calls using an automatic telephone dialing system in his
21
           conversation with Defendant’s representative on June 6, 2017.
22
        20. Defendant continued to place collection calls to Plaintiff through August 5, 2018.
23
        21. Despite Plaintiff’s request that Defendant cease placing automated collection calls,
24
           Defendant placed at least Forty-Three (43) automated calls to Plaintiff’s cell phone.
25




                                                     -3-

                                          PLAINTIFF’S COMPLAINT
     Case 5:18-cv-01442-DEW-MLH Document 1 Filed 11/05/18 Page 4 of 5 PageID #: 4




 1                        FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 2
                               47 U.S.C. § 227
 3

 4      22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

 5         forth above at Paragraphs 1-21.

 6      23. The foregoing acts and omissions of Defendant constitute numerous and multiple

 7         negligent violations of the TCPA, including but not limited to each and every one of the
 8         above cited provisions of 47 U.S.C. § 227 et seq.
 9
        24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
10
           entitled to an award of $500.00 in statutory damages, for each and every violation,
11
           pursuant to 47 U.S.C. §227(b)(3)(B).
12
        25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
13
                        SECOND CAUSE OF ACTION
14    KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                            PROTECTION ACT
15
                           47 U.S.C. § 227 et. seq.
16

17
        26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

18         forth above at Paragraphs 1-21.

19      27. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing

20         and/or willful violations of the TCPA, including but not limited to each and every one of
21         the above cited provisions of 47 U.S.C. § 227 et seq.
22
        28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,
23
           Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
24
           violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25
        29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.


                                                      -4-

                                          PLAINTIFF’S COMPLAINT
     Case 5:18-cv-01442-DEW-MLH Document 1 Filed 11/05/18 Page 5 of 5 PageID #: 5




 1                                        PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiff, ROBERT BOLDEN, SR., respectfully requests judgment be

 3   entered against Defendant, CHASE BANK USA, N.A. for the following:

 4                                     FIRST CAUSE OF ACTION

 5      30. For statutory damages of $500.00 multiplied by the number of TCPA violations alleged

 6          herein (43), $21,500.00;

 7      31. Actual damages and compensatory damages according to proof at time of trial;

 8                                   SECOND CAUSE OF ACTION

 9
        32. For statutory damages $1,500.00 multiplied by the number of TCPA violations alleged
            herein (43), $64,500.00;
10
        33. Actual damages and compensatory damages according to proof at time of trial;
11
                                     ON ALL CAUSES OF ACTION
12
        34. Costs and reasonable attorneys’ fees;
13
        35. Any other relief that this Honorable Court deems appropriate.
14

15
                                         JURY TRIAL DEMAND
16
        36. Plaintiff demands a jury trial on all issues so triable.
17
                                                    RESPECTFULLY SUBMITTED
18
            Dated: November 1, 2018
19
                                                    By: /s/ Dorothy Lawrence_________________
20
                                                    Dorothy Lawrence
21
                                                    Dorothy Butler Law Firm
                                                    28515 Ranch Road 12
22                                                  Dripping Springs, Texas 78620
                                                    Email: dorothy@dorothybutlerlawfirm.com
23

24

25




                                                      -5-

                                           PLAINTIFF’S COMPLAINT
